Citation Nr: 1746858	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-32 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for the service connected posttraumatic stress disorder (PTSD) prior to April 14, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 20, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and earned among other commendations, a Purple Heart Medal for injuries sustained in combat in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a hearing at the RO in February 2010 before a local Decision Review Officer (DRO). 

In January 2013 and in October 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development. 

In March 2017 the RO assessed an increased 100 percent rating for PTSD, effective April 16, 2016.  Further, the RO awarded the Veteran Special Monthly Compensation (SMC).  As higher ratings for the disability are available prior to this date, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In May 2017, the RO granted a total disability rating based on individual unemployability (TDIU) effective September 20, 2012 and ending April 16, 2016, due to the 100 percent schedular disability evaluation.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim. Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending. Thus, although the Veteran did not submit a notice of disagreement with the May 2017 rating decision, the matter of entitlement to TDIU prior to September 20, 2012 must still be considered in conjunction with the claim for increased compensation for PTSD currently on appeal. 

The issue of entitlement to a TDIU prior to September 20, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas. 

2.  Prior to April 14, 2016, the Veteran's service-connected PTSD has not been productive of total occupational and total social impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, for the period prior to April 14, 2016, are met.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD.

The Veteran's PTSD is rated as 100 percent disabling beginning April 14, 2016, and 50 percent disabling prior to April 14, 2016 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This diagnostic code provides that PTSD is to be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under     § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Turning to the evidence, the record reflects the Veteran sought mental health treatment at the VAMC in from October 2008 to February 2010.  Treatment notes show the Veteran's mental health symptoms were primarily managed through medication management and minimal psychotherapy services at the VAMC.  The Veteran was noted to be alert and oriented, but reported lack of motivation throughout the treatment records. 

In addition, the Veteran was afforded a VA PTSD examination in March 2008.  The Veteran reported daily thoughts of war and engaged in avoidance type symptoms including little interest in activities and little motivation, as well as some limitation in interpersonal relationships. The examiner diagnosed the Veteran with PTSD and opined the Veteran's overall level of symptoms was in the mild range. 

In response to the RO's March 2008 rating decision which proposed decreasing the Veteran's PTSD from 50 percent disabling to 10 percent disabling, the Veteran submitted a statement in April 2008 indicating the VA examiner misinterpreted his mental status at the March 2008 examination.  The Veteran stated that it was significant for him to admit he was kind of depressed as he does not often relay personal information to anyone.  He also stated he still had dreams about the things he did and saw while in the Army.  The Veteran indicated that he thinks daily of his combat experience in Vietnam.  

A VAMC July 2008 mental health examination indicated he was experiencing more frequent nightmares, daily intrusive thoughts of the work, and more distress to reminders such as hearing news reports and other information regarding the current wars in the Gulf region.  The Veteran reported his job was to work on fuel pumps for High Mobility Multipurpose Wheeled Vehicles (commonly known as Humvees) sent to the Gulf region.  He reported feeing terrible and guilty when hearing news that a solider in the Gulf (Iraq) was killed when his Humvee would not start due to a fuel pump failure.  The Veteran also described concentration difficulties and noted that his symptoms interfered with his work on occasion.  The examiner noted the Veteran presented worsening PTSD and depressive symptoms secondary to a recent reunion with other Vietnam veterans, and that the symptoms were beginning to have a greater effect on work and social functioning. 

The Veteran was afforded another PTSD VA examination in August 2008.  On mental status examination, the Veteran's mood and affect were noted to be dysphoric.  There was no evidence of a thought disorder.  The Veteran reported continued difficulties in his relationship with his wife and reported limited socialization with others and no engagement in leisure activities.  The Veteran reported increased problems with work relating to concentration and memory on the job.  The Veteran reported continued concerns related to the recent incident when a Humvee broke down in Iraq and feelings of self-doubt related to his work.  The examiner diagnosed the Veteran with PTSD and noted increased severity over the past few months following reminders of the stressors of his combat experience while in Vietnam.  The Veteran's symptoms were noted to be causing more significant impairments in his social functioning and some limited impairment in his occupational functioning than noted in the March 2008 VA examination.  

In an August 2008 Veteran's statement, he indicated that he felt his PTSD had gotten worse and besides always thinking about what happened in the work he is now being bothered by the solider dying when the vehicle did not start.

A VAMC mental status examination in February 2009 showed the Veteran was alert and oriented, but had deficits in memory.  The Veteran reported being disorganized, and that he had begun forgetting conversations and repeating questions to his wife.  The Veteran reported a lack of energy and motivation, and difficulty maintaining relationships with people.  The Veteran reported experiencing daily flashbacks about the war.  The examiner also noted the Veteran was engaging in emotional isolation. 

The Veteran received treatment at the Vet Center for his PTSD symptoms throughout the appeal period.  At evaluations during 2008-2009, the Veteran endorsed symptoms of anger, resentment, alienation, and mistrust.  The Veteran showed signs of depression along with PTSD. 

In August 2009, the Veteran submitted a statement that his PTSD had gotten worse in the last nine months.  The Veteran reported irritability including outbursts had increased.  The Veteran reported he was having increased difficulty adapting to stressful circumstance and when asked to do something unfamiliar he reported panicking and "brooding" about completing it.  He reported his performance at work was being affected by his increased adaptation issues.  Further, the Veteran reported difficulties making and keeping relationships, increased intrusive thoughts, and triggers interfering with his daily life. 

The Veteran attended an informal hearing with a Decision Review Officer (DRO) at the RO in February 2010.  The Veteran testified his PTSD was affecting his work due to panic attacks which resulted in yelling at coworkers and "flying off the handle."  The Veteran also reported increased arguments with his wife, a lack of a social life, and increasingly missed appointments at the Vet Center.  The Veteran also endorsed intrusive thoughts and disruptive sleep. 

The Veteran was afforded a PTSD VA examination in November 2011.  The Veteran reported that his mental health symptoms continued to have a negative impact on his relationships as evidenced by a history of problems with interpersonal relationships (referencing two failed marriages) and  including problems with family related to a pattern of irritability, mood swings and problems with anger.  The Veteran also was noted to frequently isolate and that he found difficulty finding pleasure in almost all activities. 

The examiner noted the Veteran's problems in occupational functioning had increased significantly over the last several months as the Veteran reported a pattern of missing work and frequently being questioned about his performance.  The Veteran reported a long history of deficits in occupational functioning.  The examiner noted the problems in occupational function appear to be exacerbated by a pattern of hypervigilance and stress related to the recurring intrusive thoughts and memories of the traumatic events that he experienced in the Vietnam War along with a pattern of poor sleep. Further, the Veteran continued to endorse significant psychological distress related to the incident in April 2009 where a soldier was killed in Iraq.

The November 2011 VA examiner found the PTSD diagnosis was supported by the Veteran's symptoms.  The Veteran had experienced recurrent distressing dreams related to the traumatic event and intense psychological distress at the exposure to internal or external cues that symbolize or resemble and aspect of the traumatic event.  The Veteran exhibited persistent avoidance of stimuli associated with the trauma as indicated by efforts to avoid thoughts and activities that rouse recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a restricted range of affect.  The VA examiner also found the Veteran exhibited persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. 

The examiner further noted the Veteran exhibited symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation. 


The Veteran was afforded a PTSD VA examination in April 2016.  The examiner opined the Veteran's diagnoses included PTSD, major depressive disorder and alcohol use disorder.  The examiner further opined it would not be possible to differentiate what portion of each symptom is attributable to each diagnosis due to the substantial overlap between PTSD symptoms, depression, and alcohol use.  The examiner found the Veteran's occupational and social impairment resulted in deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood. 

The Veteran reported feeling isolated and only occasionally partaking in social activities if initiated or forced by his wife. The Veteran reported being laid off in 2011 due to his performance declining at work. The Veteran also reported increasing alcohol use. 

The examiner found the Veteran exhibited symptoms of a depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene. 

Affording the Veteran the benefit of the doubt, the Board finds that the aforementioned evidence demonstrates an occupational and social impairment with deficiencies in most areas throughout the appeal period.  The evidence shows that the Veteran's PTSD has been manifested by emotional and social withdrawal, unprovoked irritability, sleep disturbances, suicidal thoughts, work difficulties due to anger and irritability, depression, frequent fighting with his wife, recurrent nightmares, impaired impulse control, and hypervigilance.  Such symptomatology is consistent with a higher 70 percent rating.  Accordingly, the Board finds that a 70 percent rating is warranted.

However prior to April 14, 2016, examinations and treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  For example, at no point in the claims file prior to April 2016 was evidence found of persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  Rather, the Veteran consistently appeared appropriately groomed, was capable of maintaining a relationship with his wife, and participated in Vietnam Veterans reunions.  Further, throughout the appellate period treatment records indicated he was neatly dressed and maintained good insight and judgment.  Thus, because the preponderance of the evidence is against a 100 percent disability rating, the benefit-of-the-doubt rule is inapplicable.  

In sum, in light of the totality of the evidence, and affording the Veteran the benefit of the doubt, a 70 percent rating, but no higher, is warranted.

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted. 

ORDER

A 70 percent rating for PTSD prior to April 14, 2016 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

As noted above, in a May 2017 rating decision, the RO granted entitlement to a TDIU effective September 20, 2012 and ending April 14, 2016.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the matter of TDIU prior to September 20, 2012 is before the Board on appeal.  Under Manlicon v. West, 12 Vet. App. 238 (1999), where a Veteran files a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran raises the issue of TDIU due, at least in part, to the disability on appeal, and a rating decision denies TDIU, the matter of TDIU is now part of the pending appeal.  Here the rating decision denied TDIU prior to September 20, 2012.  Therefore, the VA is required to issue a Statement of the Case (SOC) regarding the issue of TDIU to perfect the appeal.  If VA fails to furnish a claimant with an SOC in accordance with statutory or regulatory requirements, then the appropriate remedy is for the Board to remand the matter to the AOJ in order to issue an SOC. See Manlicon, 12 Vet.App. at 240-41.

Here, as the AOJ has not issued an SOC as to the matter of entitlement to TDIU prior to September 20. 2012, and the Veteran has submitted a notice of disagreement regarding an increased evaluation for the service-connected PTSD, the Veteran should be issued a statement of the case regarding the matter of entitlement to TDIU prior to September 20, 2012.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issue of entitlement to TDIU prior to September 20, 2012. Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board. If, and only if, the Veteran perfects the appeal, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2017).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


